DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (Claims 1-6) in the reply filed on 3/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-20, which were drawn to the nonelected inventions, have been cancelled.
Claims 21-26 are new and drawn to the elected invention.
Claims 1-6 and 21-26 are pending and drawn to the elected invention, and therefore, examined below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed 2/14/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS is not signed by the Applicant in compliance with 37 CFR 1.33(b).  It has been placed in the application file, 

Drawings
The drawings are objected to because several Figures (Figs 1B, 5A-5D and 6A-6C) appear to have shading that reduce legibility per 37 CFR 1.84(m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Objections
Claims 1-6 and 21-26 objected to because of the following informalities:  
-Claim 1, line 9 “a distal end of a cone” would be better recited as “the distal end of the cone”.
-Claims 2-6 and 22-26 recite “A packaging apparatus” on the first line, however, these claims are dependent claims and therefore are referring to a packaging apparatus previously defined and therefore should instead begin with “The packaging apparatus”.  
-Claim 6, lines 5-6 “and container having and inlet and an outlet” but this should instead read as “and a container having an inlet and an outlet” 
-Claim 21, line 9, “the distal end of a cone” would be better recited as “the distal end of the cone”.
- Claim 26, lines 5-6 “and container having and inlet and an outlet” but this should instead read as “and a container having an inlet and an outlet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 6-7 recite “said exit hole is approximately the same size as a distal end of a cone”. This limitation renders the claim indefinite as it is unclear as to what is meant by “approximately the same size”. Specifically, it is unclear as to how much variation from the same size the term “approximately” is attempting to encompass. Further, it is unclear as to what Applicant is referring to as the “distal end” and what the end is “distal” relative to and therefore it is unclear as to what end is intending to be encompassed by the “distal end”. Also, because the cones are not a positively recited structure of the apparatus, the size relationship is referring to a structure that is not within the structural scope of the apparatus and therefore, the scope of the size of the exit hole is viewed as indefinite as it is unclear as to what specific cone configuration it is being compared to. 
Even further regarding Claim 1, lines 11, 14, 16, and 18 each use the term “proximal to” a station as referencing the position of the “first cavity” with respect to the stations as claimed. However, it is unclear as to what Applicant is attempting to encompass by the term “proximal” and therefore, the claim is rendered indefinite. While Applicant refers to the cones and cavities as moving from station to station within the specification, there is no mention of the term “proximal” with respect to the cavity and station and therefore, the term “proximal” is viewed as unclear, even in view of the 
Regarding Claim 21, Claim 21 comprises similar limitations (“approximately the same”, “proximal to”, etc.) and therefore is rendered indefinite for the same reasons as Claim 1 outlined above.
Regarding Claim 6, line 6 recites “the wheel is oriented proximally to the outlet” and line 8 recites “hopper is oriented proximally to said packing station”. Similar to the rejection of Claim 1 above, the term “proximally” renders these limitations, and hence the claim, indefinite as there are no clear boundaries of the term “proximally”.
Further regarding Claim 6, lines 12-13 recite “the first cavity of the cone conveyor may pass beneath the folder station”. This limitation renders the claim further indefinite as it is unclear as to whether or not the Applicant is attempting to positively claim the cavity being able to pass beneath the folder station or if this is an optional limitation as the phrase “may pass” brings the doubt into question.
Regarding Claim 26, Claim 26 comprises similar limitations and therefore is rendered indefinite for the same reasons as Claim 21 outlined above.
Claims 2-5 and 22-25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Francis (US Patent 4,608,809), in view of Beaulieu (US Patent 3,618,642).
Regarding Claims 1 and 21, Francis discloses packaging apparatus (Figures 1 and 2) comprising: 
a cone dispensing station (22), 
a cone conveyor (conveyor assembly 21; Figure 1), 
a packing station (filler assembly 23), and 
a folding station (crimping station 25);
the cone dispensing station (22) being adapted to hold a plurality of stacks of nested cones (27; Figure 2);
the cone conveyor (21) being associated with an actuator (see Figures 1 and 2 as there is clearly a control panel to initiate movement of conveyor 21 which must be associated with a drive/actuator to perform as disclosed; further note Col 4, lines 6-11 and Col 5, lines 9-18 which discloses timed sequence and indexing movement of the conveyor) for moving the cone conveyor (21) and the cone conveyor (21) including a plurality of cavities (28) of sufficient size to accommodate a cone (27; Col 4, lines 8-11);
 the packing station (23; see Figures 5-6) including a chute (nozzle 47; note the valve 45 body could also be viewed as a chute) having an inlet and an exit hole where the exit hole is approximately the same size as a distal end of a cone (27; note that the exit of nozzle 47 can be viewed as “approximately” the same size of the distal end of a cone as even though the cone as depicted has ends that aren’t exactly the same size as the nozzle/chute, the ends and nozzle/chute are not of great difference in size relative to each other, and it is further noted that distal end can be either end of the cone as the claim does not further distinguish what “distal end” is distal relative to; note the 112 rejections above as it is even further noted that dependent on the type of cone being processed, the size relationships relative to one another will change);
 the folding station (25; Figure 9) including a folding tip (body portion of 78) and plurality of folding fingers (finger portions of 78; see “Annotated View of Figure 9”), 
wherein the folding fingers (of 78) are adapted to come together and surround a distal end of a cone (27; see Figures 9-11) held proximal to the folding station (25 or 25/26) and the folding tip (see “Annotated View of Figure 9” below) is oriented above the folding fingers (tips of 78) and the tip and fingers (78) are adapted to compress the distal end of a cone (27) held proximal to the folding station (25; see Figures 9-11; Col 8, lines 23-32); 
wherein the dispensing station (22), the cone conveyor (21), the packing station (23), and the folding station (25) are oriented relative to one another such that as the cone conveyor (21) moves a first cavity (28) forward, the first cavity (28) moves from a starting point to a point that is proximal to the dispensing station (22) to enable a first cone (27) held by the dispensing station (22) to be transferred to the first cavity (28) of the cone conveyor (21; see Figure 3; Col 4, lines 26-33 and Col 5, lines 4-8); 
then the first cavity (28) moves/adapted to move proximal to the packing station (23) such that the exit hole (of 47) is oriented at least in part above the first cavity (28; see dotted lines in Figure 6; Col 5, lines 20-30);
 then the first cavity (28) moves/adapted to move proximal to the folding fingers (of 78) such that the folding fingers (of 78) are oriented at least in part above the first cavity (28; Figure 9); and 
then the first cavity (28) returns to the starting point (via return run of conveyor 21; see Figures 1-2 which show apertures 28 on return run of conveyor).  

    PNG
    media_image1.png
    249
    289
    media_image1.png
    Greyscale

Annotated View of Figure 9

However, Francis fails to explicitly disclose the dispensing station (22) being a carousel. 
Attention can be brought to the teachings of Beaulieu which includes another packaging system (10; Figure 1) wherein containers (cups 16) are dispensed from a carousel (tubular devices 32) comprising a plurality of stacks of containers (16) which are rotated (forming a carousel) into a dispensing position (Col 2, lines 25-40) to dispense a container (16) into a conveyor (table 12 with jigs 14) which subsequently the container (16) is then filled. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Francis such that the dispensing station includes a carousel of stacks of containers (cones) to be filled as taught by Beaulieu. By modifying Francis in this manner, once one stack is depleted, another stack can be positioned for dispensing as taught by Beaulieu (Col 2, lines 34-37). With such a modification less down time from production can be achieved as less time will be needed to stop and replenish the container/cone supply and therefore, output can be increased. 
Alternatively, assuming arguendo that the exit hole of the chute (47) of Francis cannot be viewed as approximately the same size as a distal end of a cone, in which the Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the size of the chute such that the exit hole thereof is approximately the same size as a distal end of a cone as it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Note that in this instance, it would could be beneficial to increase the size of the exit hole in order to increase the speed of packing the cone/container if desired by the operator.

Claims 2, 5, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Francis (US Patent 4,608,809), in view of Beaulieu (US Patent 3,618,642), as applied to Claims 1 and 21, and in further view of Getman (US Patent 4,188,768).

Regarding Claims 2 and 22, Francis, as modified by Beaulieu, discloses essentially all elements of the claimed invention but fails to explicitly disclose an injector station comprising a reservoir, pump, needle, and fluid circuit that provides a fluid pathway between the reservoir and a tip of the needle.  
Attention can be brought to the teachings of Getman. Getman teaches another packaging apparatus (Figure 1) which includes a cone dispensing station (station “A”), a cone conveyor (12), a packing station (station “D”), and an injector station (station “E”) comprising a reservoir (“supply of chocolate”; Col 5, lines 48-50), pump (“metering pump”; Col 5, lines 48-50), needle (tube 104 can be viewed as a needle as it is a thin elongated structure analogous to the needle of the application), and fluid circuit that provides a fluid pathway between the reservoir (supply) and a tip (end of 104) of the needle (104; note that a pathway must exist for the flowable chocolate to be delivered).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Francis by incorporating the injector station of Getman. By incorporating such an additional injector station into Francis, additional flavors and toppings can be added to the packaged product.
 
Regarding Claims 5 and 25, Francis, as modified, discloses the injector station (“E” of Getman) of further includes a plurality of heating elements (note that although not explicitly disclosed, it can be reasonably assumed that a form of heating element must be present in the injector station of Getman in order to maintain the chocolate in a flowable condition as disclosed, however, alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized heating elements to heat the chocolate to assist with the movement of the chocolate through the tubes/needle of the injector station in order to avoid clogging or slow dispensing thereof).

Allowable Subject Matter
Claims 3, 4, 6, 23, 24, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claims 3 and 23, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. Specifically none of the prior art discloses or renders obvious the injector station including a receptacle and at least one receptacle actuator connected to the receptacle and adapted to move the receptacle relative to the needle in combination with the claimed features of Claims 1 and 2 (in which Claim 3 depends from) and Claims 21 and 22 (in which Claim 23 depends from).  
Francis, as modified by Beaulieu and Getman, discloses several features of the claimed invention (see rejections above) and further, Francis discloses a receptacle (58; Figure 2) and at least one receptacle actuator (actuator of lifter mechanism 57) adapted to move the receptacle (58) relative to a nozzle/chute (47; see Figures 5-6) at the interpreted packing station (23). However, Francis does not disclose an injector station and the injector station comprising the receptacle and the receptacle actuator as claimed. Note that even though it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated an injector station as taught by Getman, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized a further receptacle and receptacle actuator with the incorporated injector station as there would be no motivation to do so as the interpreted injector station of Getman is utilized to add additional materials to the top of the packed material and therefore the receptacle and receptacle actuator of Francis would not be beneficial to use. 
Regarding Claims 4 and 24, the claims depend from Claims 3 and 23 and therefore are also viewed as allowable subject matter.

Regarding Claims 6 and 26, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. Specifically the claimed subject matter is viewed as allowable given the feature of a grinder hopper comprising a wheel and an actuator that rotates the wheel, a container having an inlet and an outlet wherein the wheel is oriented proximally to the outlet such that as the wheel rotates, it moves matter within the grinder hopper through the outlet, the grinder hopper is oriented proximally to the packing station such that matter exiting the grinder hopper through the outlet is directed into the packing station. This feature in combination with the other claimed features including those of Claims 1 (in which Claim 6 depends from) and Claims 21 (in which Claim 26 depends from) renders the subject matter allowable over the prior art. This feature appears to be specialized to the materials (leaves, etc.) of the instant application and therefore not beneficial or relevant to the applied prior art (See below).
Francis, as modified by Beaulieu and Getman, discloses several features of the claimed invention (see rejections above) and further Getman discloses an injector station, however, these references, in combination, at least fail to disclose the grinder hopper as claimed and it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such a grinder hopper without ruining the intended use purpose of the references. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Note the following:
-Sinclair (USP 9,125,435) teaches a cone container that is packed with tobacco/smoke type filler material wherein the distal end is folded (twisted).
-Wise (USP 3,092,944), Morse (USP 3,028,029) both disclose cone packaging systems wherein the cones are conveyed to different stations.
-Haarer (USP 4,782,644), Ghiotti (USP 10,946,987), and Ghiotti (USP 10,856,574) each disclose a packaging apparatus for forming smoking articles wherein the packaging/container material is conveyed to different stations. 
-Blankenship (USP 5,918,765) discloses a cone storage and dispensing system. 
-Cummings (USP 2,925,347) discloses a packaging system which packs different materials into a cone shaped container. 
-Shiu (USP 2,982,074) discloses a folding and sealing system for closing a distal end of a cone shaped package. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        4/22/2021